Citation Nr: 1106266	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The Veteran had active service from September 1943 to May 1946.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a December 2006 decision by the 
RO which denied service connection for a low back disability.  In 
October 2009, a hearing was held at the RO before the undersigned 
member of the Board.  

In November 2009, the Board, in part, denied service connection 
for a low back disability and the Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In July 2010, the Court granted a Joint Motion for 
Partial Remand and vacated the November 2009 Board decision with 
respect to the claim for a low back disability.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the Joint Motion for 
Remand (JMR).  

In the JMR, it was argued that the Board failed to make a 
credibility determination as to the veracity of the Veteran's 
assertion that he suffered a back injury during service under the 
provisions of 38 U.S.C.A. § 1154, and to conduct a VA examination 
to ascertain the nature and, if feasible, etiology of any current 
low back disability.  Therefore, the Board's decision was 
inadequate to permit judicial review.  

In this case, the Veteran contends that he injured his lower back 
when a hatch fell on him during a sound to general quarters while 
serving in the South Pacific during World War II.  He testified 
that he was treated for bruises on his back by a pharmacist's 
mate and was returned to duty, but has had intermittent back 
problems ever since.  The Veteran reported that he was treated by 
VA in the early 1950's and by a private chiropractor in the late 
1960's.  

Historically, the Veteran's service treatment records, including 
his separation examination in May 1946, were completely silent 
for any complaints, treatment, abnormalities, or diagnosis 
referable to any back problems or injury.  Similarly, the Veteran 
made no mention of any back problems on his original claim for VA 
compensation in June 1946, or when examined by VA in January 
1948, nor were any pertinent complaints or problems reported on a 
medical certificate for VA hospital treatment in September 1953.  
Additionally, a response to the RO's request for records from the 
VA Western New York Health Care System in September 2008, was to 
the effect that there were no treatment records pertaining to the 
Veteran at any VA facility from 1946 to 1960.  

The first mention of any back problem was on a VA outpatient note 
dated in April 2000.  At that time, the Veteran reported a 
history of back pain but denied any current back problems.  An x-
ray study in June 2001, revealed spondylosis of the spine.  An 
August 2005 VA outpatient report noted a history of back pain for 
one week.  A VA MRI in June 2007, revealed multi-level facet 
arthrosis and foraminal narrowing.  Additional VA outpatient 
records showed treatment for chronic low back pain since a fall 
in May 2006.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical 
examination is "necessary" if the evidence of record (lay or 
medical) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Court in McLendon observed that the third prong, which 
requires that an indication that the claimant's disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.  

Under the circumstances, the Board finds that the Veteran should 
be afforded a VA examination to determine the nature and, if 
feasible, etiology of any current low back disability.  On 
examination, the physician is requested to discuss whether the 
Veteran's description of his back injury and the severity of his 
symptoms in service and subsequent thereto, are consistent with 
the development of any current low back disability.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and, if 
feasible, etiology of any identified low 
back disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any current low back 
disability had its onset in service or is 
otherwise related to service.  The examiner 
should include a discussion of all relevant 
facts and provide a complete rationale with 
references to the relevant evidence of 
record for all conclusions reached and 
opinions expressed.  The examiner should 
assume as fact that a hatch fell on the 
Veteran's back during a call to general 
quarters in service in World War II.  If 
the examiner is only able to theorize or 
speculate as to this matter, this should be 
so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

2.  After the requested development has 
been completed, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

